Citation Nr: 0122563	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  97-28 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a headache disorder, on appeal from the initial 
evaluation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1985 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Entitlement to service connection for a psychiatric disorder 
was granted by the Board in June 1997 and a 10 percent rating 
was assigned by the RO in July 1997.  The veteran appealed 
this rating, but, following the issuance of a statement of 
the case in September 1999, he did not perfect his appeal.  
In addition, entitlement to a total disability rating based 
on individual unemployability was denied by rating decision 
in September 1999; the veteran did not appeal, despite 
appropriate notification.  Thus, the Board does not have 
jurisdiction over these two issues, they were not certified 
on appeal, and they will not be considered in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and notification 
requirements have been adequately met.

2.  The veteran has frequent non-prostrating headaches; he is 
not shown to have prostrating headaches averaging one in two 
months over several months during the pendency of this claim.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
headache disorder have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
38 C.F.R. § 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected headache disorder in excess of that already 
assigned and provided reasons as to why the ROJ found a 10 
percent rating appropriate.  The veteran responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) any earlier notification 
omissions that the RO may have made.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,620 (to be codified as amended at 38 C.F.R § 3.102).  This 
obligation was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran asserts that a rating in excess of that already 
assigned is warranted for his service-connected headache 
disorder.  In such cases, VA has a duty to assist the veteran 
in developing facts that are pertinent to this claim.  See 
generally, VCAA.  As noted above, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, private medical records, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case as 
this it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 

Factual Background

In a September 1989 service clinical record, it was noted 
that the veteran complained of bitemporal/frontal headaches 
that came and went for the previous two years, once every 
other day, usually at the same time that he was using a 
respirator for painting and sandblasting.  It was noted that 
the headaches lasted about one hour and then decreased after 
taking off respirator, and that the veteran had been working 
with a respirator since the previous June or July.  An 
October 1989 service clinical record indicated that the 
veteran stated he experienced headaches following extended 
wear of a respirator and believed his headaches were caused 
by a tight fitting of the equipment around his head. The 
examiner continued that the veteran was not using a 
respirator at that time, and that headaches had subsided.

A June 1990 VA electroencephalogram (EEG) impression was 
abnormal.  A VA neurology clinical record dated that same 
month indicated that the veteran denied any recent emotional, 
neurological, or physical problems.  Review of systems was 
negative except for occasional headaches relieved by Tylenol.  
In July 1990, another VA EEG impression was normal.  There 
was nothing to suggest either a focal or irritative process.

In an August 1990 VA examination report, it was noted that 
the veteran reported that he suffered from headaches for 
which he took Tylenol.  A normal physical examination was 
noted in a September 1990 VA examination report. The report 
was silent as to headaches.

In March 1991 VA neurology clinical records, it was noted 
that the veteran complained that he had been bothered with 
unilateral, throbbing headaches associated with blurred 
vision.  The headaches were relieved by sleep and Tylenol.  
The impression was history of migraine.

The veteran was hospitalized from June to July 1991 at a VA 
medical facility after complaining of headaches and 
flashbacks from service.  Laboratory testing was positive for 
cocaine use, which the veteran denied.  In July 1991 VA 
mental health clinical records, an examiner noted that the 
veteran had recurrent chronic migraine headaches.

In a September 1991 VA neurology clinical record, it was 
noted that the veteran had a history of common migraines.  
The veteran was started on Elavil and he noted that he 
discontinued its use when he felt the headaches getting 
worse.  The examiner noted that there was a strong component 
of anxiety/stress with headaches.  [The 1997 Board decision 
that granted service connection for an acquired psychiatric 
disorder, as discussed earlier in this decision, was 
implemented by a rating decision assigning a 10 percent 
disability.]

In a June 1993 VA examination report, the examiner recounted 
a history of unilateral and bilateral headaches arising from 
the supra-orbital area, radiating back down through the neck 
into the upper shoulders. This was of a constant nature that 
built throughout the day, occurring approximately two times 
per week, relieved by Tylenol in the past.  The veteran noted 
a history of visual disturbances and denied having 
difficulties with his eyes burning as they did before.  The 
examiner diagnosed the veteran with chronic headaches.

In a June 1993 letter, the veteran's private neurologist 
described the veteran's history of exposure to painting, use 
of a respirator, and experience of headaches, based on 
interview of the veteran and review of the claims file.  It 
was noted that the veteran continued to have headaches on a 
regular basis after 1989, that he had about three or four 
headaches per week on average, and that fresh paint smells 
triggered a headache.  The pain was generally felt in the 
left frontal region but occurred in different areas, and 
became worse with a head movement or leaning over.  He could 
not describe the actual pain well, but noted that it lasted 
from two minutes to two days.  At times he did have vomiting 
and occasionally felt dizzy and lightheaded.  He did not 
describe any visual blurring or disturbance.  He did feel 
forgetful, but there was no definite concentration or memory 
difficulty.  He also reported symptoms of depression, poor 
appetite, and nervousness.

An examination was conducted, and the impression was the 
veteran appeared to have a mixed tension vascular headaches 
disorder and occasional dizziness.  Because of these symptoms 
an EEG and auditory evoked response were performed and noted 
to be unremarkable.  The physician continued that it was 
possible that the headaches were triggered and started at the 
time of the paint exposure in service in 1989.  However, he 
thought that the headaches may have occurred and persisted 
because he had a predisposition to the headaches and that 
they were simply triggered.

In a December 1993 private chiropractic report, it was noted 
that the veteran's chief symptoms included headaches, 
occasional dizziness, and right temporal numbness.  The 
treatment afforded the veteran was primarily musculoskeletal.

In a November 1994 personal hearing, the veteran testified 
that he was involved in paint spray operations in service in 
about September 1989 when he felt dizzy and started to have 
headaches.  He stated that his headaches developed just 
before his psychiatric problems began, and that the headaches 
were worse with paint fumes.  

In a November 1996 VA neurology examination, the examiner 
recounted the veteran's history of headaches.  It was noted 
that the headaches occurred approximately one to two times 
per week and caused the veteran to prefer a relaxed posture 
but would be expected to cause him to leave work on a rare 
basis, probably three times per year.  The examination 
appeared to be free of intracranial pathology.  The 
impression was that the examiner suspected the veteran had a 
primary headache disorder probably not related as a toxicity 
to polyurethane.  However, he may have had a reaction early 
on, but that this would not then translate into a long-term 
impairment.  The headaches appeared to be episodic migraine 
without aura or episodic tension-type headache.

In a January 1997 VA psychological examination, the veteran's 
headaches were generally discussed; subsequent VA outpatient 
treatment records reflect the veteran's complaints about his 
headaches.  

In August 1998, a VA neurologist diagnosed the veteran with 
recurring headaches by history without any objective 
findings.  The neurologist added that the veteran did not 
have a very convincing history for specific migraine or other 
headache pattern.  An August 1998 general VA examiner echoed 
the diagnosis of recurrent headaches without further 
findings.

Analysis

The veteran's original headache disability is rated as 10 
percent disabling.

According to the Rating Schedule, a 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months; and a 30 
percent rating for characteristic prostrating attacks 
occurring on an average once a month over last several months 
warrants a 30 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
headaches for the following reasons.  While the veteran has 
complained of dull and severe headaches, there is no 
corroborating evidence of prostrating attacks occurring more 
frequently than contemplated by the assigned evaluation of 10 
percent.  For example, in November 1996, the veteran's 
private neurologist noted that the veteran's headaches 
occurred approximately one to two times per week and caused 
the veteran to prefer a relaxed posture but would be expected 
to cause him to leave work on a rare basis, probably three 
times per year.  At best, according to this evidence, the 
veteran's headaches forced him to be absent from work three 
times a year.  Thus, this evidence fails to show that the 
veteran's experienced characteristic prostrating attacks 
occurring on an average once a month.  

Second, the veteran's service and post-service medical 
records show that his headaches were controlled with 
medication.  Therefore, the evidence clearly shows that his 
headaches were not prostrating when he took his medication. 

Furthermore, a VA neurologist commented in an August 1998 
report that the veteran had recurring headaches by history 
without any objective findings, and that the veteran did not 
have a very convincing history for specific migraine or other 
headache pattern.  Therefore, the Board finds that the 
medical evidence of record fails to support a rating in 
excess of 10 percent at any time since the veteran's 
discharge from service.

The veteran has contended in his November 1994 hearing 
testimony before a hearing officer at the RO and various 
written statements that his headache disorder warrants a 
rating in excess of 10 percent.  The Board has relied on the 
extensive medical evidence of record to determine the level 
of severity of his headache disorder, after applying the 
regulatory standards, the Board finds that the veteran's 
headache disorder does not warrant a rating in excess of 10 
percent.  The current rating best represents disability due 
to the service-connected disorder.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's headache disorder.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for headaches 
is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

